Citation Nr: 0932233	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an effective date earlier than March 7, 
2006 for the assignment of a rating in excess of 50 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from April 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which assigned a 70 percent rating for 
the Veteran's PTSD, effective from March 7, 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than 
March 7, 2006, for an evaluation in excess of 50 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by 
symptoms that more nearly approximate total occupational and 
social impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the Board's decision to grant a 100 percent 
schedular rating for PTSD, any failure on the part of VA to 
notify and/or develop the claim pursuant to the Veteran's 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for a number of years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, staged ratings may be assigned if the severity 
of the disability changes during the relevant rating period.

The Veteran's service-connected PTSD has been evaluated as 70 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective from March 7, 2006, under the "new" 
criteria for neuropsychiatric disabilities which took effect 
on November 7, 1996.  As the subject increased rating claim 
for PTSD was filed in March 2006, the evaluation of the 
Veteran's PTSD will be based on consideration of only the 
"new" criteria.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), global assessment of 
functioning (GAF) scale scores of 51 to 60 generally reflect 
some moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). 

Service connection for PTSD was granted by a December 2002 
rating decision, at which time a 50 percent rating was 
assigned, effective from September 17, 2002.  

VA treatment records for the period of February 2005 to April 
2006 reflect that in February 2005, it was noted that the 
Veteran had experienced difficulties with longstanding 
anxiety and managing anger.  He and his wife had been married 
for 54 years, and the Veteran's primary occupation was as a 
driller and dynamite blaster.  He had reportedly been 
disabled since 1979.  At this time, the Veteran stated that 
he had been feeling pretty good, but had occasional mood 
swings.  His sleep was also noted to be good.  Mental status 
examination revealed that the Veteran was alert and exhibited 
good hygiene.  His affect was appropriate and his mood, 
irritable.  The Veteran denied suicidal or homicidal 
ideations or hallucinations.  The assessment was PTSD.  In 
April 2005, the Veteran indicated that he continued to have 
mood swings, but that his sleep was still good.  Affect 
continued to be appropriate and his mood, irritable.  At the 
end of April 2005, the impression included vascular dementia, 
anxiety, marital conflict, and history of bipolar disorder, 
and the Veteran was assigned a global assessment of 
functioning (GAF) scale score of 50.  

In June, August, and October 2005, the Veteran indicated that 
he continued to have mood swings and his mood was described 
as irritable.  The assessment was PTSD.  In November 2005, 
the impression included dementia, anxiety, marital conflict, 
and history of bipolar disorder, and the Veteran was assigned 
a GAF of 60.  In January 2006, the Veteran reported some 
problems with sleep.  It was also noted that the Veteran's 
outbursts of anger were likely psychiatric in nature.  

The subject claim for an increased rating was filed in March 
2006.  

VA psychiatric examination in May 2006 revealed that the 
Veteran had a history of multiple diagnoses, including both 
bipolar disorder and PTSD.  The Veteran continued to be in 
treatment, the examiner noting that he would see a doctor 
every five to six months, and a psychiatric nurse every four 
to six weeks.  It was noted that the Veteran had had great 
difficulty in his married life and his relationships with 
other people.  The Veteran did, however, acknowledge that he 
had some friends.  The Veteran had a work disability in 1979 
because of a back operation and had not been able to work 
since.  The Veteran reported some difficulty with sleep, and 
his spouse noted that the Veteran was very irritable, angry, 
and impulsive, and had even threatened her at times, though 
she did not feel frightened of him.  

Mental status examination revealed that the Veteran's 
appearance and hygiene were good.  The Veteran did seem 
depressed and somewhat frustrated and described mood swings 
even with medication.  He became irritable and had even 
become wild at times.  Motivation was limited, communication 
was fair, concentration was fair, and the Veteran noted he 
had generalized anxiety disorder.  The Axis I diagnosis at 
this time included PTSD and bipolar disorder, and the Veteran 
was assigned a GAF of 45.  The examiner commented that the 
Veteran had no work relationships because he was retired and 
his social relationships were fair.  The examiner did not 
find that the Veteran posed a treat of danger or injury to 
himself or others.  The examiner did not diagnose dementia.  

VA treatment records for the period of June 2006 to March 
2007 reflect that in May 2006, the Veteran stated that he 
forgot a lot of things, and would occasionally forget names.  
He was assigned a GAF of 55.  In June 2006, the Veteran was 
assigned a GAF of 60.  In a letter dated in January 2007, the 
Veteran's spouse described the Veteran's mood swings.  VA 
treatment records from January 2007 reflect the opinion that 
the Veteran's psychiatric symptoms (anxiety and mood 
instability) and chronic pain likely contributed to his 
cognitive deficits, particularly in the areas of attention 
and verbal learning.  In March 2007, the Veteran continued to 
report anger outbursts.  

Social Security Administration (SSA) records received in 
January 2009 consist of reflect treatment records pertaining 
to the Veteran's industrial accident in 1979.  

VA psychiatric examination in January 2009 revealed the 
Veteran's history of mood swings and being very anxious.  
There was a diagnosis of bipolar disorder in 1987.  The 
Veteran also had difficulty with sleeping, but this was noted 
to have improved with medication.  It was noted that the 
Veteran was also being treated for a cognitive disorder.  The 
Veteran's spouse commented that the Veteran exhibited a lack 
of common sense and that his reasoning was quite impaired.  
The daily activities of the Veteran were noted to be quite 
limited, with the Veteran only able to get to the VA hospital 
about two days a week to play pool.  Socially, the couple was 
noted to be limited in terms of interactions, although they 
did meet with neighbors occasionally.  The Veteran had not 
worked since a disabling work-related injury approximately 29 
years earlier.  

Mental status examination revealed that the Veteran was not a 
reliable historian.  His appearance and hygiene were good, 
but his behavior was somewhat inappropriate in that he had a 
hard time registering the impact of his suffering.  The 
examiner also noted that the Veteran's mood and affect were 
abnormal.  The Veteran described mood swings, anxiety, 
impaired impulse, unprovoked irritability, and periods of 
violence where he would be pushing and shoving his wife.  
Communication was noted to be fair and concentration was 
limited.  He also described anxiety bordering on panic and 
suspicions about people, although he denied delusions and 
hallucinations.  The Veteran also denied obsessional rituals 
and there was no form of thought disorder.  The Veteran's 
judgment was found to be impaired on a regular basis, and 
there was impaired abstract thinking and moderately impaired 
memory.  The Veteran denied suicidal or homicidal ideation.  
The Axis I diagnosis was PTSD, bipolar disorder, and vascular 
dementia.  It was further noted that the Veteran had 
socialization and occupational difficulties.  The examiner 
determined that the Veteran's GAF should remain at 45.  

The examiner supported the claimant's findings that his 
unemployment was secondary to the effects of the mental 
disorder by his severe PTSD and bipolar disorder, which had 
many similar symptoms and overlapped, along with the 
Veteran's cognitive decline.  The examiner further commented 
that the Veteran had severe PTSD that made his ability to be 
employed quite unattainable, and that his non-established 
diagnosis which may be vascular dementia and bipolar disorder 
also contributed to the Veteran's total unemployability at 
this time, especially, due to his severe memory problems.  
The examiner reiterated that the Veteran also had difficulty 
establishing and maintaining work and social relationships, 
and then further stated that he was unable to establish and 
maintain effective work and social relationships.  

A private medical statement from Dr. Robert Covett, dated in 
September 2008, reflects his opinion that the Veteran's PTSD 
had definitely contributed to his emotional instability and 
complicated his bipolar disorder, coupled with his vascular 
dementia, and that the combination of PTSD, emotional 
instability, and bipolar disorder had made his interpersonal 
relationships very difficult for the past 55 years, dating 
back to years he served in the armed service.  

After a review of the evidence of record, the Board finds 
that since March 2006, the Veteran's service-connected PTSD 
has been manifested by symptoms that more nearly approximate 
total occupational and social impairment.  More specifically, 
at the time of the Veteran's May 2006 VA psychiatric 
examination, the examiner commented that the Veteran had 
problems with irritability, and had even become wild at 
times, and assigned the Veteran a GAF of 45.  

In addition, the January 2009 VA psychiatric examiner 
specifically found that the Veteran's unemployment was 
secondary to the effects of his severe PTSD and bipolar 
disorder, which had many similar symptoms and overlapped, 
along with the Veteran's cognitive decline.  The examiner 
also determined that the Veteran's GAF should remain at 45, 
and further commented that the Veteran's severe PTSD had made 
his ability to be employed quite unattainable, and that the 
Veteran was unable to establish and maintain effective work 
and social relationships.  

Moreover, in examining the VA and private medical records for 
the time frame relevant on appeal, while there is some 
evidence of higher GAF scores, the Board finds that overall, 
the Veteran's symptoms have at no time improved, and have 
additionally been characterized by severe anger and 
irritability with poorly controlled impulse, and suspicion of 
others.  In summary, in examining the criteria for a 100 
percent rating under Diagnostic Code 9411, while the Board 
does not find that there is evidence of disorientation to 
time or place, the Board does find that the above-noted 
symptoms are otherwise consistent with gross impairment in 
thought processes or communication, persistent delusions, 
grossly inappropriate behavior, the intermittent inability to 
participate in the activities of daily living, and a 
persistent danger of hurting self or others.  

Therefore, giving the veteran the benefit of the doubt, the 
Board finds that the Veteran's symptoms of PTSD demonstrate 
serious social and occupational impairment that prevent the 
Veteran from obtaining and maintaining employment and that 
accordingly, a 100 percent rating for total social and 
occupational impairment as a result of this service-connected 
disability is warranted.  


ORDER

A 100 percent rating is granted for PTSD, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's remaining claim for an 
effective date earlier than March 7, 2006, for an evaluation 
in excess of 50 percent for PTSD so that he is afforded every 
possible consideration.

The Veteran has reported longstanding treatment for his PTSD 
with Dr. Robert Covett, and while the record includes a 
medical statement from this private physician, dated in 
September 2008, and additional medical records from January 
2004, there is no indication that the RO ever made a request 
to this physician for all of the Veteran's treatment records.  
Therefore, since Dr. Covett's records may provide evidence of 
relevant symptoms for the one year period prior to March 7, 
2006, the Board finds that remand is necessary so that the RO 
can obtain the Veteran's records in the possession of Dr. 
Covett.  See 38 C.F.R. § 3.400(o)(2) (2008).  In addition, 
although Dr. James Gilbert is a neurologist, the Veteran has 
also stated that he has received relevant treatment from this 
private physician.  Consequently, since the record also does 
not reflect that all of the Veteran's records were ever 
requested from Dr. Gilbert, the Board finds that the RO 
should also make 



an effort to obtain the Veteran's records in the possession 
of Dr. Gilbert.  See 38 C.F.R. § 3.159(c)(1) (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain all of the Veteran's treatment 
records from Dr. Robert Covett and Dr. 
James Gilbert, including, but not 
necessarily limited to, records for the 
period of March 7, 2005 to March 7, 
2006.  

2.  Readjudicate the claim for an 
effective date earlier than March 7, 
2006, for an evaluation in excess of 50 
percent for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


